                                   1

                                   2

                                   3                                UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                         SAN JOSE DIVISION

                                   6

                                   7     IN RE NEXUS 6P PRODUCTS                            Case No. 17-cv-02185-BLF
                                   8     LIABILITY LITIGATION
                                                                                            ORDER GRANTING IN PART AND
                                   9                                                        DENYING WITHOUT PREJUDICE IN
                                                                                            PART PLAINTIFFS’
                                  10                                                        ADMINISTRATIVE MOTION TO
                                                                                            SEAL
                                  11
                                                                                            [Re: ECF 194]
                                  12
Northern District of California
 United States District Court




                                  13          Before the Court is Plaintiffs’ motion to file under seal portions of their motion for
                                  14   preliminary approval of class action settlement. Mot., ECF 194. For the reasons stated below, the
                                  15   motion is GRANTED IN PART and DENIED WITHOUT PREJUDICE IN PART.
                                  16     I.   LEGAL STANDARD
                                  17          “Historically, courts have recognized a ‘general right to inspect and copy public records

                                  18   and documents, including judicial records and documents.’” Kamakana v. City & Cty. Of

                                  19   Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006) (quoting Nixon v. Warner Commc’ns, Inc., 435

                                  20   U.S. 589, 597 & n. 7 (1978)). Accordingly, when considering a sealing request, “a ‘strong

                                  21   presumption in favor of access’ is the starting point.” Id. (quoting Foltz v. State Farm Mut. Auto.

                                  22   Ins. Co., 331 F.3d 1122, 1135 (9th Cir. 2003)). Parties seeking to seal judicial records relating to

                                  23   motions that are “more than tangentially related to the underlying cause of action” bear the burden

                                  24   of overcoming the presumption with “compelling reasons” that outweigh the general history of

                                  25   access and the public policies favoring disclosure. Ctr. for Auto Safety v. Chrysler Grp., 809 F.3d

                                  26   1092, 1099 (9th Cir. 2016); Kamakana, 447 F.3d at 1178–79.

                                  27          However, “while protecting the public’s interest in access to the courts, we must remain

                                  28   mindful of the parties’ right to access those same courts upon terms which will not unduly harm
                                   1   their competitive interest.” Apple Inc. v. Samsung Elecs. Co., Ltd., 727 F.3d 1214, 1228–29 (Fed.

                                   2   Cir. 2013). Records attached to motions that are “not related, or only tangentially related, to the

                                   3   merits of a case” therefore are not subject to the strong presumption of access. Ctr. for Auto

                                   4   Safety, 809 F.3d at 1099; see also Kamakana, 447 F.3d at 1179 (“[T]he public has less of a need

                                   5   for access to court records attached only to non-dispositive motions because those documents are

                                   6   often unrelated, or only tangentially related, to the underlying cause of action.”). Parties moving

                                   7   to seal the documents attached to such motions must meet the lower “good cause” standard of

                                   8   Rule 26(c). Kamakana, 447 F.3d at 1179 (internal quotations and citations omitted). This

                                   9   standard requires a “particularized showing,” id., that “specific prejudice or harm will result” if the

                                  10   information is disclosed. Phillips ex rel. Estates of Byrd v. Gen. Motors Corp., 307 F.3d 1206,

                                  11   1210–11 (9th Cir. 2002); see Fed. R. Civ. P. 26(c). “Broad allegations of harm, unsubstantiated by

                                  12   specific examples of articulated reasoning” will not suffice. Beckman Indus., Inc. v. Int’l Ins. Co.,
Northern District of California
 United States District Court




                                  13   966 F.2d 470, 476 (9th Cir. 1992). A protective order sealing the documents during discovery

                                  14   may reflect the court’s previous determination that good cause exists to keep the documents

                                  15   sealed, see Kamakana, 447 F.3d at 1179–80, but a blanket protective order that allows the parties

                                  16   to designate confidential documents does not provide sufficient judicial scrutiny to determine

                                  17   whether each particular document should remain sealed. See Civ. L.R. 79-5(d)(1)(A) (“Reference

                                  18   to a stipulation or protective order that allows a party to designate certain documents as

                                  19   confidential is not sufficient to establish that a document, or portions thereof, are sealable.”).

                                  20          In addition to making particularized showings of good cause, parties moving to seal

                                  21   documents must comply with the procedures established by Civ. L.R. 79-5. Pursuant to Civ. L.R.

                                  22   79-5(b), a sealing order is appropriate only upon a request that establishes the document is

                                  23   “sealable,” or “privileged or protectable as a trade secret or otherwise entitled to protection under

                                  24   the law.” “The request must be narrowly tailored to seek sealing only of sealable material, and

                                  25   must conform with Civil L.R. 79-5(d).” Civ. L.R. 79-5(b). In part, Civ. L.R. 79-5(d) requires the

                                  26   submitting party to attach a “proposed order that is narrowly tailored to seal only the sealable

                                  27   material” which “lists in table format each document or portion thereof that is sought to be

                                  28   sealed,” Civ. L.R. 79-5(d)(1)(b), and an “unredacted version of the document” that indicates “by
                                                                                          2
                                   1   highlighting or other clear method, the portions of the document that have been omitted from the

                                   2   redacted version.” Civ. L.R. 79-5(d)(1)(d). “Within 4 days of the filing of the Administrative

                                   3   Motion to File Under Seal, the Designating Party must file a declaration as required by subsection

                                   4   79-5(d)(1)(A) establishing that all of the designated material is sealable.” Civ. L.R. 79-5(e)(1).

                                   5    II.   DISCUSSION
                                   6          The Court has reviewed Plaintiffs’ sealing motion and the declaration of Adam E. Polk in

                                   7   support thereof. Because the sealing motion relates to materials filed with Plaintiffs’ motion for

                                   8   preliminary approval of a class action settlement, which is more than tangentially related to the

                                   9   merits of the case, the instant motion is resolved under the compelling reasons standard. Philliben

                                  10   v. Uber Techs., Inc., No. 14-CV-05615-JST, 2016 WL 9185000, at *2 (N.D. Cal. Apr. 15, 2016);

                                  11   Kiersey v. eBay, Inc., No. 12-CV-01200-JST, 2013 WL 5609318, at *2 (N.D. Cal. Oct. 11, 2013)

                                  12   (“[A] motion seeking the Court’s preliminary approval of the settlement of the case may be
Northern District of California
 United States District Court




                                  13   effectively dispositive.”).

                                  14          Plaintiffs seek to file two categories of information in their preliminary approval motion

                                  15   and related documents: (1) information in the parties’ supplemental settlement agreement

                                  16   specifying the number of requests for exclusion sufficient to trigger withdrawal rights under the

                                  17   Settlement Agreement, see Mot. at 1–2; and (2) information concerning Nexus 6P smartphone

                                  18   sales and estimated damages, Mot. at 1, the sealing of which Defendants support, see ECF 195,

                                  19   196.

                                  20          As to the first category of information, the Court grants the motion because “[t]here are

                                  21   compelling reasons to keep this information confidential, in order to prevent third parties from

                                  22   utilizing it for the improper purpose of obstructing the settlement and obtaining higher payouts.”

                                  23   Thomas v. Magnachip Semiconductor Corp., No. 14-CV-01160-JST, 2016 WL 3879193, at *7

                                  24   (N.D. Cal. July 18, 2016); accord In re Anthem, Inc. Data Breach Litig., No. 15-MD-02617-LHK,

                                  25   2017 WL 9614789, at *2 (N.D. Cal. Aug. 25, 2017). As such, the request to seal the highlighted

                                  26   portion of Exhibit B to the Joint Declaration of Daniel C. Girard and Benjamin F. Johns, ECF 193-

                                  27   8, is GRANTED.

                                  28          As to the second category information, the Court denies the motion without prejudice. As
                                                                                         3
                                   1   an initial matter, Defendants (the designating parties) seek to seal only certain portions of the

                                   2   requested information, such that no party seeks to seal the remaining portions of the requested

                                   3   information. But more importantly, as to all of the information, the Court is concerned that if the

                                   4   requested financial information is sealed, such sealing could hinder class members’ ability to

                                   5   effectively analyze the value of the settlement, and thus to decide whether to object or opt out. If

                                   6   the class members are not privy to the potential total value of the action and the percentage of this

                                   7   value achieved by the settlement agreement, they could be without information critical to making

                                   8   an informed decision as to whether to participate in the agreement. As such, the request to seal

                                   9   portions of Plaintiffs’ Memorandum of Law in Support of Plaintiffs’ Motion for Preliminary

                                  10   Approval and the Joint Declaration of Daniel C. Girard and Benjamin F. Johns is DENIED

                                  11   WITHOUT PREJUDICE to Defendants filing a joint motion to seal citing relevant case law

                                  12   indicating why sealing is appropriate given the Court’s above concerns.
Northern District of California
 United States District Court




                                  13   III.   ORDER
                                  14          As discussed above, the motion is GRANTED IN PART and DENIED IN PART

                                  15   WITHOUT PREJUDICE as follows:

                                  16              ECF         Document to be             Portions to be Sealed            Result
                                                   No.             Sealed:
                                  17
                                                  193-4     Plaintiffs’              •   Page 5, Lines 21, 24, 28     DENIED
                                  18                        Memorandum of            •   Page 6, Lines 2-4, 15-17     WITHOUT
                                                            Law in Support of
                                                            Plaintiffs’ Motion       •   Page 16, Lines 2-3           PREJUDICE
                                  19                                                 •   Page 18, Line 5
                                                            for Preliminary
                                  20                        Approval                 •   Page 19, Lines 2-3
                                                                                     •   Page 22, Lines 21-22
                                  21              193-6     Joint Declaration of     •   Page 7, Lines 6, 8, 12,      DENIED
                                                            Daniel C. Girard and         14-16, 27-28                 WITHOUT
                                  22                        Benjamin F. Johns
                                                                                 •       Page 8, Line 1               PREJUDICE
                                  23              193-8     Exhibit B to Joint   •       Page 2, Line 2               GRANTED
                                                            Declaration of
                                  24                        Daniel C. Girard and
                                                            Benjamin F. Johns
                                  25          Plaintiffs must file unredacted versions of their preliminary approval motion and the
                                  26   Girard/Johns Declaration into the public record no earlier than 4 days and no later than 10 days
                                  27   from the filing of this order. If Defendants file a motion to seal before Plaintiffs file the
                                  28
                                                                                          4
                                   1   unredacted documents, Plaintiffs shall not file such documents absent further order of the Court.

                                   2

                                   3          IT IS SO ORDERED.

                                   4

                                   5   Dated: April 22, 2019

                                   6                                                   ______________________________________
                                                                                       BETH LABSON FREEMAN
                                   7                                                   United States District Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        5
